 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     MICHAEL MOI,
 8
                                Plaintiff,              No. C17-0853RSL
 9
                          v.                            ORDER DENYING DEFENDANTS’
10                                                      MOTIONS IN LIMINE AS MOOT
     CHIHULY STUDIO, INC., et al.,
11
                                Defendants.
12
13
14         This matter comes before the Court on defendants’ motions in limine. Dkt. # 134.
15    Defendants seek to exclude evidence related to third-party claims, alleged defamatory
16    statements, irrelevant personal information, discovery disputes, and any argument that
17    defendants “infringed” the copyrights at issue. Because plaintiff’s copyright and promissory
18    estoppel claims have now been dismissed, there will be no evidence presented on those claims
19    at trial. The motions in limine are therefore DENIED as moot.
20
21         Dated this 20th day of June, 2019.
22                                              A
23                                              Robert S. Lasnik
                                                United States District Judge
24
25
26

     ORDER DENYING DEFENDANTS’
     MOTIONS IN LIMINE AS MOOT
